OPINION — AG — ** REGISTERING COUNTY WARRANTS — CLAIMS ** FACTS OF OPINION: UNDER DATE OF NOVEMBER 22, 1957 — YOU (AG OFFICE) ISSUED ITS OFFICIAL OPINION AS TO THE DUTY OF A COUNTY CLERK AND A COUNTY TREASURER IN ATTESTING AND REGISTERING COUNTY WARRANTS WHICH HAVE BEEN ISSUED AFTER APPROVAL BY THE BOARD OF COUNTY COMMISSIONERS, AND WHICH CLAIMS AROSE UNDER AN ACT OF THE LEG. WHICH THIS OFFICE HELD UNCONSTITUTIONAL IN AN OPINION NO. OCTOBER 21, 1957 — WILSON, AND AN OPINION NO. NOVEMBER 8, 1957 — BURSON . . . (PARTIAL QUESTION FOLLOWS) WE (STATE EXAMINER AND INSPECTOR OFFICE) THAT THE MINISTERIAL DUTY OF THE COUNTY CLERK IN ATTESTING A WARRANT OF THE COUNTY TREASURER IN REGISTERING A WARRANT 'MUST' BE PERFORMED BY SUCH OFFICERS, IF THE BOARD OF COUNTY COMMISSIONERS HAVE ALLOWED A CLAIM, AND THE COUNTY TREASURER FROM THE PERFORMANCE OF SUCH MINISTERIAL DUTY. (SEE OPINION) (APPROVAL, ILLEGALLY OR FRAUDULENTLY PAID OUT, PAYMENT, PENALTIES) CITE: 19 Ohio St. 347 [19-347], 62 Ohio St. 372 [62-372], 62 Ohio St. 475 [62-475] [62-475], 75 Ohio St. 26.1 [75-26.1], 75 Ohio St. 26.2 [75-26.2] [75-26.2] (JAMES P. GARRETT)